Citation Nr: 0218065	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  99-21 898A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
RO.  In that decision, the RO denied the veteran's request 
to reopen the claim of service connection for sarcoidosis.  
In July 1999, the veteran filed a notice of disagreement 
with this determination.  In August 1999, he was furnished 
a statement of the case, which addressed the issue of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for sarcoidosis, 
and which provided the governing laws and regulations 
concerning finally decided claims.  In November 1999, the 
veteran filed his substantive appeal. A hearing was held 
at the Board in September 2001.  The Board, in October 
2001, remanded the claim to the RO for further 
development.  Thereafter, in May 2002, the veteran was 
furnished a supplemental statement of the case, in which 
the RO reopened the veteran's claim for service connection 
for sarcoidosis, and denied the claim on the merits.


FINDINGS OF FACT

1.  In December 1992, July 1993, and September 1994, the 
RO denied the veteran's claim of entitlement to service 
connection for sarcoidosis.  These decisions are final as 
the veteran was notified of the adverse determinations, 
but failed to perfect an appeal.

2.  The evidence submitted since the September 1994 rating 
decision includes evidence which is not cumulative or 
redundant of evidence previously considered, and which is 
so significant that it must be considered in order to 
fairly decide the merits of the claim for service 
connection for sarcoidosis.

3.  There is no evidence of a medical nexus between the 
veteran's sarcoidosis diagnosed years after his service 
discharge and his period of active military service.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision which denied the 
claim of service connection for sarcoidosis is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

2.  The evidence received since the September 1994 rating 
decision is new and material, and the claim for service 
connection for sarcoidosis is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).

3.  Sarcoidosis was not incurred in or aggravated by 
active military service, and it cannot be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  The VCAA 
eliminated the well- grounded requirement and modified 
VA's duties to notify and assist claimants. 38 U.S.C.A. §§ 
5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Generally, the provisions of 
this liberalizing law, to include the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Notably, however, the 
regulations create an exception to the applicability rule 
with respect to VA assistance in cases of claims to reopen 
a finally decided claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001). In effect, this exception applies to any claim to 
reopen a finally adjudicated claim received on or after 
August 29, 2001.  Id.  In addition, the amended regulatory 
provisions of 38 C.F.R. § 3.156(a) redefine the term 
"material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  Inasmuch as the 
veteran's request to reopen his claim of service 
connection for sarcoidosis was received in February 1997, 
which is well in advance of August 29, 2001, the 
implementing and amended regulations, as noted above, do 
not apply for the purpose of determining whether the 
veteran in this case has submitted new and material 
evidence sufficient to reopen his claim.  Id; cf. Karnas 
v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases 
of claims to reopen a finally decided claim. 66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, which does apply 
to the veteran's February 1997 request to reopen his claim 
of service connection for sarcoidosis.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (to be codified at 38 
C.F.R. § 3.159(b)).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
June 1999 rating action, and were provided a Statement of 
the Case in August 1999 and Supplemental Statements of the 
Case dated in February 2001, April 2001 and May 2002.  
These documents provided notification of the information 
and medical evidence necessary to reopen the claim.  
Moreover, the veteran was also notified of the type of 
evidence necessary to substantiate his request to reopen 
the claim of service connection for sarcoidosis in a 
January 2000 letter from the RO.  In that same letter, the 
veteran was notified of the evidence he needed to submit 
and what evidence VA would obtain in order to substantiate 
his claim.  Additionally, during an April 2001 Decision 
Review Officer's Conference, the veteran was informed of 
the provisions of the VCAA.  Under the circumstances in 
this case, the appellant has received the notice and 
assistance contemplated by law, and adjudication of the 
claim at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


II.  Factual Background

The veteran's service medical records covering the period 
of October 1969 to August 1970 are negative for a 
diagnosis of sarcoidosis.  During his brief period of 
service, the veteran received treatment on a few occasions 
for colds, an upper respiratory infection and an upper 
respiratory tract infection.

Medical reports from 1984 to 1991 show that the veteran 
was diagnosed as having various respiratory/pulmonary 
disorders, such as bronchitis, viral syndrome, and an 
upper respiratory infection.

In April 1992, the veteran was hospitalized with a history 
of a chronic cough which had worsened over the past 6 to 7 
months.  He stated that he had received antibiotic 
treatment for these complaints.  During the 
hospitalization, the veteran underwent bronchoscopy with 
biopsy, Gallium scan, CT scan of the chest, pulmonary 
function tests and an upper GI.  The admitting diagnosis 
was rule out sarcoidosis.  Based on the veteran's history, 
his symptoms and the results of the diagnostic tests, the 
discharge diagnosis was sarcoidosis.

The veteran filed a claim of service connection for 
sarcoidosis in April 1992.  He asserted that in service he 
was diagnosed as having viruses and/or lung disease in 
service.  He indicated that those diagnoses in service 
have now been diagnosed as sarcoidosis.

Outpatient treatment reports from the VA pulmonary clinic 
shows that the veteran received treatment for sarcoidosis 
in April 1992 to June 1992.  A hospitalization report 
covering the period of May to June 1992 revealed a 
diagnosis of sarcoid with pulmonary involvement.

In December 1992, the RO denied the claim of service 
connection for sarcoidosis stating that his service 
medical records were negative for sarcoidosis and due to 
fact that the disorder was not shown to exist to a degree 
of 10 percent or more within one year of his service 
discharge.  The veteran was notified of the adverse 
determination in January 1993.

The veteran submitted treatment records from November to 
December 1992 which noted a diagnosis of sarcoidosis.  In 
December 1992, the veteran was treated for an upper 
respiratory infection and for migraines.  The veteran also 
underwent VA examination in February 1993.  During the 
examination, the veteran complained of shortness of 
breath, and of having a nonproductive cough.  The examiner 
diagnosed sarcoidosis.  A June 1993 hospitalization report 
revealed a diagnosis of neural sarcoidosis. 

In July 1993, the RO continued to deny the claim of 
service connection for sarcoidosis.  The RO noted that 
service medical records were negative for the condition 
and that the condition was not manifested within one year 
following the veteran's discharge from service.  The 
veteran was notified of the adverse determination in 
August 1993.

In August 1993, the veteran submitted medical text 
pertaining to sarcoidosis, including its symptoms.

When hospitalized in September 1993, the veteran was 
diagnosed as having neural sarcoidosis, and pulmonary 
sarcoidosis.  In a December 1993 report, it was noted that 
the veteran had pulmonary problems. 

The RO, in September 1994, denied the veteran's request to 
reopen the claim of service connection for pulmonary 
sarcoidosis.  The veteran was notified of the decision 
that same month and he failed to complete an appeal by 
submitting a VA Form 9 (i.e. substantive appeal).

Outpatient treatment reports from 1997 to 1998 show that 
the veteran received treatment for sarcoidosis.  VA 
examination in October 1998 indicates that the veteran was 
diagnosed as having sarcoidosis in 1992.  The examiner 
diagnosed sarcoidosis of the lung and brain.

The RO, in June 1999, denied the veteran's request to 
reopen the claim of service connection for sarcoidosis.  
The RO noted that there was no evidence that sarcoidosis 
existed during military service or to a compensable 
evaluation within one year of discharge from active duty.

The veteran, in November 1999 and December 1999 VA Form 
9's, asserted that sarcoidosis was incurred in service.  
He stated that he was not diagnosed until 1992, but that 
he had symptoms of the disorder in service and within one 
year following his discharge from service.

VA outpatient treatment records from 1999 to 2001 were 
received.  These records show that the veteran received 
follow-up treatment for sarcoidosis. 

The veteran underwent VA examination in December 2000.  
The VA examination report notes that the veteran's 
complete records were reviewed, including the veteran's 
service medical records.  The examiner noted that service 
medical records revealed that the veteran was treated for 
an upper respiratory infection on a couple of occasions.  
The examiner also noted that postservice VA records show 
that the veteran was hospitalized from May 1971 to June 
1971 for an upper respirator tract infection and that 
chest X-rays at the time did not show any abnormalities 
diagnostic of sarcoidosis.  He related that there was no 
definite evidence of pathology in the lungs, the heart or 
great vessels.  He noted that the veteran was hospitalized 
in August to September 1973 due to a pilonidal cystectomy 
and excision of sebaceous cyst, of the left thigh and that 
chest x-ray studies at that time revealed that both lungs 
were clear.  He also reported that the veteran was treated 
for bronchitis in May 1984, March 1986, September 1988 and 
July 1990, and that he was treated for an upper 
respiratory infection in January 1988.  The examiner 
reported that he reviewed the veteran's chest x-ray 
studies from July 1981 and that such study showed 
bilateral hilar adenopathy which was compatible with a 
diagnosis of sarcoidosis.  

Based on a review of the veteran's records and physical 
examination, the examiner diagnosed sarcoidosis with 
pulmonary and neurologic involvement.  The examiner stated 
that the veteran's pulmonary sarcoid was inactive and his 
neurologic sarcoid was most likely stable on steroid 
therapy.  The examiner reported that based on the 
evaluation of the veteran, a review of the claims file, 
including service medical records and VA medical records, 
and x-ray studies, that it was his opinion that it was 
unlikely that the veteran's "inservice symptoms" were 
related to his current diagnosis of sarcoidosis.  He 
related that there were no pathognomonic symptoms of 
sarcoidosis.  He noted that the veteran's symptoms of 
occasional headaches, cough, chest pain, (with or without 
sputum production) were so common that just about every 
person has them at one time or another in their life.  He 
reported that these symptoms were particularly common in 
military recruits undergoing the physical and mental 
stress of basic training and even routine military life.  
He reported that he did not find anything in the veteran's 
military medical records about shortness of breath and 
that his limitation of activity was due to low back pain.  
He noted that the veteran had smoked cigarettes since 1970 
and that his respiratory symptoms between 1970 and 1981 
(or 1992) were much more likely to be due to smoking than 
sarcoid.  The physician reported that the earliest 
evidence of sarcoidosis he could find in the veteran's 
medical records was an abnormal chest X-ray in 1981.  He 
concluded that the veteran's in service symptoms were too 
nonspecific to have any meaningful relation to his current 
diagnosis of sarcoidosis and were therefore unlikely 
related to it.

During a September 2001 Board hearing, the veteran and his 
representative asserted that the veteran's respiratory 
symptoms and complaints in service represented the onset 
of sarcoidosis.  The veteran submitted additional medical 
evidence in October 2002, some of which was duplicate of 
evidence already of record.  A hospitalization report 
covering the period of May 1971 to June 1971, shows that 
this was the veteran's first admission.  He was admitted 
due to complaints of a two week history of cold with runny 
nose and coughing, productive of purulent sputum.  He also 
complained of chest pain related to the coughing.  He 
stated that he smoked approximately 3 cigarettes a day for 
the past year.  Auscultation of the lungs showed a few 
gross bronchi in the right lower middle lobe.  A pulmonary 
consultation was obtained and it was determined that the 
veteran had pneumonia involving the right lower lobe and a 
suspicious area in the left lower lobe.  The radiologist 
felt, however, that x-ray studies were all within normal 
limits.  The discharge diagnosis was upper respiratory 
tract infection with left lower lobe or right lower lobe 
pneumonia questionable.  

Additional VA outpatient treatment reports from 2002 were 
submitted.  These reports show the veteran was treated for 
multiple disorder to include treatment for sarcoidosis.

III.  New and Material Evidence

As noted in the introduction, during the pendency of this 
appeal, the RO apparently determined, in a May 2002 
Supplemental Statement of the Case, that new and material 
evidence had been presented, and the veteran's claim for 
service connection for sarcoidosis was reopened.  However, 
under Barnett, the Board is not bound by the RO's 
determination in this regard, and the Board must also 
review whether new and material evidence has been 
submitted to reopen the veteran's claim.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

The RO denied the claim for service connection for 
sarcoidosis in December 1992, July 1993, and September 
1994.  The veteran did not appeal these RO decisions and 
thus, they are final.  A final decision may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105.  The question now presented is whether new 
and material evidence has been presented, since the last 
RO decision (September 1994), which would permit the 
reopening of the claim for service connection for 
sarcoidosis.  Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and 
material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Furthermore, the Court has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 
273 (1996), was not altered by the ruling in Hodge, and 
continues to be binding precedent).  The Board is required 
to give consideration to all of the evidence received 
since the last disallowance of this claim.  

As noted above, the claim of service connection for 
sarcoidosis was last denied by the RO in September 1994.  
At that time, the RO denied the claim of service 
connection for sarcoidosis.  In denying the claim, the RO 
stated that there was no evidence of sarcoidosis in 
service, there was also no medical opinion relating the 
condition to active military service, and there was no 
evidence showing that the veteran had sarcoidosis within 
one year of his service discharge.

It is observed that evidence received since the September 
1994 RO decision includes VA examinations and medical 
records covering the period of 1997 to 2002, statements 
from the veteran, and a September 2001 Board hearing 
transcript.  While some of the evidence is redundant of 
evidence previously of record, the Board finds that the 
December 2000 VA examination report which includes an 
opinion regarding the etiology of the veteran's 
sarcoidosis is both new and material evidence.  This 
evidence is new, as it is not cumulative or redundant of 
previously submitted evidence.  The evidence considered at 
the time of the September 1994 RO decision did not include 
a medical opinion concerning the relationship between the 
veteran's sarcoidosis and service.  The Board also finds 
that the December 2000 VA examination report which 
included an opinion is material.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Since the veteran has 
submitted new and material evidence, the claim for service 
connection for sarcoidosis is reopened. 

The next question is whether the Board is permitted to 
address the merits of the veteran's current claim.  Here, 
the record discloses that the RO initially determined that 
there was no new and material evidence to reopen the claim 
for service connection for sarcoidosis.  In a May 2002 
Supplemental Statement of the Case, the RO reopened the 
claim of service connection for sarcoidosis and denied 
that claim on the merits.  Given that the RO reopened the 
veteran's claim of service connection and denied the claim 
on the merits, and in light of the Board's decision to 
reopen the veteran's claim on the basis of the submission 
of new and material evidence, the Board is of the opinion 
that the veteran will not be prejudiced by its decision.  
See Bernard v. Brown, supra.  In this context, the Board 
must point out that the veteran has consistently made the 
same merits-based argument throughout the course of the 
administrative adjudication process.  He has supplied 
evidence in response to having been put on notice by the 
RO regarding the type of evidence needed to reopen and 
substantiate his claim, and he has been afforded an 
opportunity for a Board hearing on the merits.  More 
importantly, as discussed in detail at the onset, the 
veteran's current claim has been properly developed in 
accordance with the law pertaining to the merits of the 
claim.  Id; see also Curry v. Brown, 7 Vet. App. 59 
(1994).  Therefore, the Board finds that the law 
pertaining to the merits of this claim has already been 
considered by the RO, and that the veteran and his 
representative have advanced or otherwise argued the 
applicability of the law in question.  See 67 Fed. Reg. 
3099, 3105 (Feb. 22, 2002) (to be codified at 38 C.F.R. 
§ 20.903(c)).

IV.  Service Connection for Sarcoidosis

The veteran claims that he has sarcoidosis which was 
incurred in service.  Service connection may be granted 
for disability resulting from disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Sarcoidosis may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The veteran had active military service from October 1969 
to August 1970.  His service medical records are negative 
for a diagnosis of sarcoidosis.  The records show that the 
veteran was treated for symptoms associated with an upper 
respiratory infections.  Postservice medical records 
indicate that 1981 chest X-ray studies were compatible 
with sarcoidosis (See December 2000 VA examination 
report).  This is the first medical evidence indicating 
the veteran had sarcoidosis.  Since the first evidence of 
sarcoidosis was found approximately 3 years after service, 
service connection cannot be established on a presumptive 
basis.

The veteran's postservice medical records show that the 
veteran was officially diagnosed as having sarcoidosis in 
1992 and that he continued to receive periodic treatment 
to 2002.  While the evidence currently shows that the 
veteran has sarcoidosis, what is missing in the instant 
case is medical evidence of a nexus between sarcoidosis 
and service.  The assertion of the veteran and his 
representative to the effect that the veteran's 
sarcoidosis is related to service cannot be considered 
competent medical evidence of a nexus.  Neither the 
veteran nor his representative is competent to offer 
opinions regarding medical diagnosis or causation.  As lay 
people, they lack the capability to provide evidence that 
requires specialized knowledge, skill, experience, 
training or education.  If the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

The only evidence which addresses whether there is a 
relationship between the veteran's sarcoidosis and service 
is an December 2000 VA examination report.  The Board 
notes, however, that this report does not lend support for 
the veteran's assertion that his sarcoidosis is related to 
service.  The VA examiner stated that the veteran's 
inservice symptoms were too nonspecific to have any 
meaningful relation to his current diagnosis of 
sarcoidosis and was therefore unlikely to be related to 
it.  The Board finds the December 2000 VA opinion is of 
significant probative value as a complete rationale was 
given for the opinion.  The VA examiner's opinion was 
based on examination findings, historical records 
(including service medical records and diagnostic 
studies), and medical principles.

In the absence of a medical nexus between his current 
sarcoidosis and service, the Board finds that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for sarcoidosis is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

